UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: December 31 Date of reporting period: July 1, 2011 – September 30, 2011 Item 1.Schedule of Investments. ADAMS HARKNESS SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (Unaudited)  Shares Security Description Value Common Stock - 96.7% Biotechnology - 6.5% Achillion Pharmaceuticals, Inc. (a) $ Alkermes PLC (a) Amarin Corp PLC, ADR (a) Ariad Pharmaceuticals, Inc. (a) Cubist Pharmaceuticals, Inc. (a) Pharmasset, Inc. (a) Business Services - 12.2% American Public Education, Inc. (a) Ariba, Inc. (a) Bottomline Technologies, Inc. (a) Dycom Industries, Inc. (a) Huron Consulting Group, Inc. (a) Liquidity Services, Inc. (a) Mistras Group, Inc. (a) NetSuite, Inc. (a) Responsys, Inc. (a) ServiceSource International, Inc. (a) Sourcefire, Inc. (a) SuccessFactors, Inc. (a) Tangoe, Inc. (a) The Advisory Board Co. (a) Ultimate Software Group, Inc. (a) Chemicals - 1.1% Hexcel Corp. (a) Communications Equipment - 1.4% Aruba Networks, Inc. (a) Riverbed Technology, Inc. (a) Consumer Discretionary - 11.6% BJ's Restaurants, Inc. (a) Buffalo Wild Wings, Inc. (a) CROCS, Inc. (a) Genesco, Inc. (a) MWI Veterinary Supply, Inc. (a) Select Comfort Corp. (a) Shutterfly, Inc. (a) SodaStream International, Ltd. (a) Teavana Holdings, Inc. (a) True Religion Apparel, Inc. (a) Under Armour, Inc., Class A (a) Vera Bradley, Inc. (a) Zagg, Inc. (a) Consumer Retail - 3.8% Francesca's Holdings Corp. (a) The Wet Seal, Inc., Class A (a) ValueClick, Inc. (a) Vitamin Shoppe, Inc. (a) Consumer Services - 2.6% Ancestry.com, Inc. (a) GNC Holdings, Inc. (a) HomeAway, Inc. (a) HOT Topic, Inc. Consumer Staples - 0.5% Caribou Coffee Co., Inc. (a) Chefs' Warehouse Holdings, Inc. (a) Energy - 3.5% C&J Energy Services, Inc. (a) Carrizo Oil & Gas, Inc. (a) Key Energy Services, Inc. (a) Kodiak Oil & Gas Corp. (a) Rosetta Resources, Inc. (a) Energy Services - 0.3% Complete Production Services, Inc. (a) Financial Services - 4.9% Cardtronics, Inc. (a) DFC Global Corp. (a) First Cash Financial Services, Inc. (a) Health-Care - 19.8% Akorn, Inc. (a) athenahealth, Inc. (a) Cepheid, Inc. (a) Computer Programs and Systems, Inc. Endologix, Inc. (a) Insulet Corp. (a) MAKO Surgical Corp. (a) Merge Healthcare, Inc. (a) NxStage Medical, Inc. (a) Omnicell, Inc. (a) Thoratec Corp. (a) Tornier NV (a) Volcano Corp. (a) Zoll Medical Corp. (a) Health-Care Services - 1.3% HMS Holdings Corp(a) Industrials - 9.3% Amerigon, Inc. (a) Chart Industries, Inc. (a) Haynes International, Inc. Polypore International, Inc. (a) Robbins & Myers, Inc. Titan Machinery, Inc. (a) Westport Innovations, Inc. (a) Retail - 2.1% DSW, Inc., Class A Elizabeth Arden, Inc. (a) Software - 5.0% Aspen Technology, Inc. (a) BroadSoft, Inc. (a) Pegasystems, Inc. Technology - 10.8% Acme Packet, Inc. (a) CommVault Systems, Inc. (a) Digi International, Inc. (a) Finisar Corp. (a) Fortinet, Inc. (a) Fusion-io, Inc. (a) KIT Digital, Inc. (a) Maxwell Technologies, Inc. (a) Mellanox Technologies, Ltd. (a) RF Micro Devices, Inc. (a) RightNow Technologies, Inc. (a) Universal Display Corp. (a) Total Common Stock (Cost $10,180,233) Total Investments - 96.7% (Cost $10,180,233)* $ Other Assets & Liabilities, Net – 3.3% Net Assets – 100.0% $ ADR American Depository Receipt PLC Public Limited Company (a) Non-income producing security. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized depreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Depreciation $ ) The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2011. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ The Level 1 inputs displayed in this table are Common Stock. Refer to the Schedule of Investments for a further breakout of each security by type. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. LOU HOLLAND GROWTH FUND SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (Unaudited)  Shares Security Description Value Common Stock - 95.8% Consumer Discretionary - 12.4% Advance Auto Parts, Inc. $ Amazon.com, Inc. (a) Costco Wholesale Corp. NIKE, Inc., Class B The Walt Disney Co. Yum! Brands, Inc. Consumer Staples - 6.9% H.J. Heinz Co. Hansen Natural Corp. (a) Mead Johnson Nutrition Co. PepsiCo, Inc. The Procter & Gamble Co. Energy - 16.6% Exxon Mobil Corp. Halliburton Co. Noble Corp. (a) Occidental Petroleum Corp. QEP Resources, Inc. Range Resources Corp. Southwestern Energy Co. (a) Financial Services - 7.9% Berkshire Hathaway, Inc., Class B (a) BlackRock, Inc. Greenhill & Co., Inc. TD Ameritrade Holding Corp. Visa, Inc., Class A Health Care - 7.8% Covidien PLC Hospira, Inc. (a) Laboratory Corp. of America Holdings (a) Materials & Processing - 2.1% Praxair, Inc. Producer Durables - 12.5% Automatic Data Processing, Inc. Expeditors International of Washington, Inc. Honeywell International, Inc. IHS, Inc., Class A (a) MSC Industrial Direct Co. Roper Industries, Inc. United Parcel Service, Inc., Class B United Technologies Corp. Waters Corp. (a) Technology - 29.6% Adobe Systems, Inc. (a) American Tower Corp., Class A (a) Apple, Inc. (a) Cisco Systems, Inc. Citrix Systems, Inc. (a) Google, Inc., Class A (a) Intel Corp. International Business Machines Corp. MICROS Systems, Inc. (a) Microsoft Corp. QUALCOMM, Inc. Total Common Stock (Cost $40,577,429) Total Investments - 95.8% (Cost $40,577,429)* $ Other Assets & Liabilities, Net – 4.2% Net Assets – 100.0% $ PLC Public Limited Company (a) Non-income producing security. *Cost of investments for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation on investments consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2011. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ The Level 1 inputs displayed in this table are Common Stock. Refer to the Schedule of Investments for a further breakout of each security by type. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. POLARIS GLOBAL VALUE FUND SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (Unaudited)  Shares Security Description Value Common Stock - 98.6% Australia - 1.4% BHP Billiton, Ltd., ADR $ Belgium - 1.4% KBC Groep NV Solvay SA, Class A Canada - 1.3% Methanex Corp. Finland - 3.0% Kone Oyj, Class B Konecranes Oyj YIT Oyj France - 3.9% Christian Dior SA Etablissements Maurel et Prom Imerys SA Transgene SA (a) Germany - 7.7% BASF SE Deutsche Telekom AG Hannover Rueckversicherung AG Muenchener Rueckversicherungs AG, Class R Symrise AG Wincor Nixdorf AG Hong Kong - 0.7% Guangdong Investment, Ltd. India - 1.5% Infosys, Ltd., ADR State Bank of India, GDR Ireland - 4.1% CRH PLC Greencore Group PLC Smurfit Kappa Group PLC (a) Israel - 1.3% Teva Pharmaceutical Industries, Ltd., ADR Italy - 1.5% Trevi Finanziaria Industriale SpA Japan - 12.2% Asahi Group Holdings, Ltd. Iino Kaiun Kaisha, Ltd. KDDI Corp. MEIJI Holdings Co., Ltd. Nichirei Corp. Nippon Yusen K Showa Denko KK The Kansai Electric Power Co., Inc. Norway - 1.4% Camillo Eitzen & Co. ASA (a) DnB NOR ASA Republic Of South Korea - 2.7% Samsung Electronics Co., Ltd. SK Telecom Co., Ltd. South Africa - 2.5% Metorex, Ltd. (a) Sasol, Ltd. Sweden - 4.2% Duni AB, Class A Investor AB, Class B Svenska Handelsbanken AB, Class A Switzerland - 1.6% Novartis AG Thailand - 1.0% Thai Oil PCL United Kingdom - 6.9% Barratt Developments PLC (a) BBA Aviation PLC Bellway PLC Lloyds Banking Group PLC (a) Persimmon PLC Taylor Wimpey PLC (a) United States - 38.3% Allete, Inc. Ameris Bancorp (a) AMETEK, Inc. Astoria Financial Corp. Brooks Automation, Inc. Carter's, Inc. (a) Colony Bankcorp, Inc. (a) Forest Laboratories, Inc. (a) Frontier Communications Corp. General Dynamics Corp. H.J. Heinz Co. Hewlett-Packard Co. Independent Bank Corp. International Bancshares Corp. Mac-Gray Corp. Marathon Oil Corp. Marathon Petroleum Corp. NextEra Energy, Inc. Peoples Bancorp, Inc. Praxair, Inc. Quest Diagnostics, Inc. Questcor Pharmaceuticals, Inc. (a) Southwest Bancorp, Inc. (a) The Chubb Corp. The J.M. Smucker Co. UnitedHealth Group, Inc. Univest Corp. of Pennsylvania Verizon Communications, Inc. Webster Financial Corp. WellPoint, Inc. Total Common Stock (Cost $187,178,109) Principal Security Description Rate Maturity Value Short-Term Investments - 0.0% Certificates of Deposit - 0.0% $ Middlesex Federal Savings Bank % 11/26/11 $ Stoneham Savings Bank 11/24/11 Total Certificates of Deposit (Cost $62,788) Total Short-Term Investments (Cost $62,788) Total Investments - 98.6% (Cost $187,240,897)* $ Other Assets & Liabilities, Net – 1.4% Net Assets – 100.0% $ ADR American Depository Receipt GDR Global Depository Receipt PCL Public Company Limited PLC Public Limited Company (a) Non-income producing security. * Cost of investments for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized depreciation on investments consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Depreciation $ ) The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2011. Level 1 Level 2 Level 3 Total Investments At Value Common Stock Australia $ $ - $ - $ Belgium - - Canada - - Finland - - France - - Germany - - Hong Kong - - India - - Ireland - - Israel - - Italy - - Japan - - Norway - - Republic Of South Korea - - South Africa - - Sweden - - Switzerland - - Thailand - - United Kingdom - - United States - - Certificates of Deposit - - Total Investments At Value $ $ $ - $ THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. THE BEEHIVE FUND SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (Unaudited) Shares Security Description Value Common Stock - 95.2% Basic Materials - 2.1% FMC Corp. $ Consumer Discretionary - 5.6% Comcast Corp., Class A Imax Corp. (a) Consumer Staples - 3.4% CVS Caremark Corp. Energy - 14.9% Apache Corp. Devon Energy Corp. Kinder Morgan Management, LLC (a) The Williams Cos., Inc. Financials - 15.0% ACE, Ltd. AON Corp. CIT Group, Inc. (a) State Street Corp. Health Care Equipment and Services - 10.8% Baxter International, Inc. Hologic, Inc. (a) St. Jude Medical, Inc. Industrials - 4.9% Cooper Industries PLC FedEx Corp. Pharmaceuticals, Biotechnology and Life Sciences - 11.6% Caliper Life Sciences, Inc. (a) Life Technologies Corp. (a) Thermo Fisher Scientific, Inc. (a) Software & Services - 24.0% Broadridge Financial Solutions, Inc. Check Point Software Technologies, Ltd. (a) Google, Inc., Class A (a) Microsoft Corp. Oracle Corp. The Western Union Co. Technology Hardware & Equipment - 2.9% DG FastChannel, Inc. (a) Total Common Stock (Cost $69,091,536) Money Market Funds - 4.7% $ Fidelity Institutional Cash Money Market Fund, 0.12% (b) Total Money Market Funds (Cost $3,473,953) Total Investments - 99.9% (Cost $72,565,489)* $ Other Assets & Liabilities, Net – 0.1% Net Assets – 100.0% $ LLC Limited Liability Company PLC Public Limited Company (a) Non-income producing security. (b) Variable rate security. Rate presented is as of September 30, 2011. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2011. Level 1 Level 2 Level 3 Total Common Stock Basic Materials $ $ - $ - $ Consumer Discretionary - - Consumer Staples - - Energy - - Financials - - Health Care Equipment and Services - - Industrials - - Pharmaceuticals, Biotechnology and Life Sciences - - Software & Services - - Technology Hardware & Equipment - - Money Market Funds - - Total $ $ $ - $ THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) The registrant’s Principal Executive and Principal Financial Officers have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM FUNDS By:/s/Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date:November 04, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:/s/Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date:November 04, 2011 By:/s/Karen Shaw Karen Shaw, Principal Financial Officer Date:November 04, 2011
